205 Md. 633 (1954)
109 A.2d 49
WILLIAMS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 3, October Term, 1954.]
Court of Appeals of Maryland.
Decided November 11, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an appeal from an order of the Baltimore City Court filed May 26, 1954, denying a petition for a writ of certiorari to review the petitioner's conviction and sentence on a charge of larceny in the Circuit Court for Anne Arundel County. The petition did not allege any lack of jurisdiction in the Circuit Court, and even if it had, the Baltimore City Court ruled that it had no jurisdiction to review a decision of a court of concurrent jurisdiction in another judicial circuit. In any event, it is clear that the action of the trial court, under the circumstances, is not reviewable. Cf. Riggs v. Green, 118 Md. 218, and Turnpike Co. v. N.C.R.R. Co., 15 Md. 193. See also Moore v. License Com. of Pr. Geo.'s Co., 203 Md. 502. The appeal must be dismissed.
It may be noted that the appeal in this case was docketed as though it were an application for leave to appeal *635 from a denial of a writ of habeas corpus, and the appellant has filed a brief in this Court seeking a review of the order of May 26, 1954, "denying appellant's application to be heard on habeas corpus proceedings". If we treat the case as though the petition below had been for a writ of habeas corpus, it is sufficient to say that it states no adequate grounds for relief, since the only grounds alleged are (1) lack of evidence to convict, which cannot be considered on habeas corpus, and (2) denial of due process, which, in the absence of any particularization, is too general to be considered. Hickman v. Warden, 203 Md. 668.
Appeal dismissed, with costs.